Case 1:19-cv-09365-AKH Document 1-32 Filed 10/09/19 Page 1of 11

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

 

In the Matter of the Petition of Dalia Genger, as File No.: 2008-0017/E

Trustee of the Orly Genger 1993 Trust, Created by
Trust Agreement Dated December 13, 1993 between
ARIE GENGER, as Grantor, and LAWRENCE M.
SMALL and SASH A. SPENCER, as Trustees, to
Turnover Property to the Orly Genger 1993 Trust.

Surrogate Nora S. Anderson

 

Dalia Genger, Trustee of the Orly Genger 1993 Trust,
Petitioner,
-against-

Orly Genger, et al.,

Respondents.

 

AFFIRMATION OF LEON FRIEDMAN IN SUPPORT OF MOTION TO DISMISS
BY RESPONDENT ARIE GENGER

LEON FRIEDMAN, an attorney duly admitted to practice in the courts of the state of
New York, affirms the following under penalties of perjury:

1. I am the attorney for respondent Arie Genger. I make this affirmation in support
of a motion to dismiss the “Amended Petition” brought by Petitioner Dalia Genger.

2. Previously, Dalia had attempted to serve various parties with copies of a
purportedly new action in December, 2017. Orly Genger, Arie Genger and other respondents
then filed various motion to dismiss on February 4, and 5, 2018. Those motions are still pending
before this court.

3. Thereafter, Dalia’s attorney, Judith Bachman, sent by mail a new “Amended

Petition” to me, as Arie Genger’s attorney, on April 18, 2018. She apparently believes that such a
Case 1:19-cv-09365-AKH Document 1-32 Filed 10/09/19 Page 2 of 11

mailing to an attorney constitutes service of the petition upon my client. I immediately informed
her that I was not accepting service of the papers on behalf of Mr. Arie Genger.

4. As noted in our previous motion to dismiss, the only papers actually served on
Arie Genger (as opposed to his lawyers) was a two page document entitled “Miscellaneous
Citation.” dated December 21, 2017. (Attached as Exhibit A.) That document was sent to a
former address of Arie Genger in Florida. It was then forwarded to the new address and Mr.
Genger obtained it at a post office on January 22. 2018. (See Exhibit B). No petition actually
accompanied the two page document.

5. As noted above, we had previously submitted a motion to dismiss to this Court on
February 4, 2018, noting that Mr. Arie Genger had not been served with the petition or any
amended petition. (Affirmation of Leon Friedman In Support of Motion To Dismiss by
Respondent Arie Genger, dated February 4, 2018, par. 2).

6. In the previous motion to dismiss served by Orly Genger, she asserted:

She [Dalia] attempted to serve that document [the citation] on certain of the named

respondents, including Arie Genger, Orly’s father and the former husband of Dalia. But

she never attempted service of the underlying documents — including the petition itself in

this New Action or any of its numerous exhibits — on any respondent.

See Memorandum of Law in Support of Respondent Orly Genger’s Motion to Dismiss Dalia
Genger’s 2016 Petition, dated February 5, 2018, at p. 7,

7. Nowhere in Dalia’s answering papers to the original motion did she challenge the
assertions noted above that the underlying petition, as opposed to the two page citation, were
properly served on Arie Genger. On that basis and on the basis of the legal memorandum
submitted by Orly Genger on her motion, the “Amended Petition” must be dismissed.

8. In every other respect, Arie Genger is in precisely the same position as his

daughter Orly Genger.as described in her moving papers in this action. Arie Genger hereby
Case 1:19-cv-09365-AKH Document 1-32 Filed 10/09/19 Page 3 of 11

incorporates and adopts all of the arguments made by Orly Genger in her filing before this Court

in this matter.

9. For the reasons stated above, Respondent Arie Genger moves that the pending

“Amended Petition” be dismissed.

Affirmed under penalties of perjury.

Dated: New York, N.Y. Fou Yaeloey

May 4,, 2018 Yeon Friedman
685 Third Ave, 25" floor
New York, N.Y. 10017
(646) 825-4398
Case 1:19-cv-09365-AKH Document 1-32 Filed 10/09/19 Page 4 of 11.

EXHIBIT A
Case 1:19-cv-09365-AKH Document 1-32 Filed 10/09/19 Page 5 of 11.

Miscellaneous Citauien File No. 200 §- 60] 7 EE
SURROGATE'S COURT NEW YORK COUNTY

Citation

THE PEOPLL OF THE STATE GF NEW YORK
TO:
ORLY GENGER,
ARIE GENGE
GLENCLOVA INVESTMENT COMPANY.
TR INVESTORS. LLC.
NEW TR EQUITY 1 LLC.
NEW TR EQUITY HL LLC.
TRANS-RESOURCES. INC.
ARNOLD BROSER.
DAVID BROSER,
SAGI GENGER 1993 TRUST

A petition having been filed by Dalia Genger. who 1s domiciled at 200 E. 65" Street, in
the City of New York. County of New York and State of New York.

YOU ARF HEREBY CHIED TO SHOW CAUSE before the Surrogate’s Court, New
York County, at 31 Chamber Street. Roum 504. New York. New York on

Phau . ¢ + UY at 10 o'clock in the forenoon of that day. why a decree should not be

Contama nd ae. Orly IWS Trust creases By Trust Aqrecanend dated btlenbe- 13,1993 between Ane Genser,
"i viereaeeetaiend humm Dainese reece ae NTS fates routs ; .
Os Ariator tac LAwr€ncd See gad Geer A.

Soeace as Tras nee, EE
granting the following relief as requested in the pention:

a. damages in in the amcunt of $32.3 million, plus siatutory interest,

b. imposition of a constructive trust on the Settlement Proceeds:

a

an order directing the delivery of the Settlement Proceeds to her as Trustee:

d. an accounting of the Settlement Proceeds. and

 

 
Case 1:19-cv-09365-AKH Document 1-32 Filed 10/09/19 Page 6 of 11

z. such other relief as to the Court seems just and necessary.

Dated, Anested and Sealed,

AMAL mI 2 (, 0/7) Hon. Nora $. Angersan , Surregate

Aana denahnen_ Chusy Crk
JUDITH BACHMAN, ESQ
254 S. Main Street. Suite 306
New City, New York 10936
(845) 639-3216
ilbesq_99@ yahoo.com
Attorneys for Petitioner Dalia Genger

[Note: This citation is served Upon yuu as required by law. You are not required to appear. Ifyou
tail to appear it will be assumed you do not object to the relief requested. You have 4 right to
have an attorney appear for you. |

 

PROOF OF SERVICE MUST SE FILED

TWO DAYS PRIOR TO THE RETURN DATE
Court Aute 207.7 (¢)

 

 

 

 
Case 1:19-cv-09365-AKH Document 1-32 Filed 10/09/19 Page 7 of 11.

EXHIBIT B
Case 1:19-cv-09365-AKH Document 1-32 Filed 10/09/19 Page 8 of 11

JUDITH LISA BACHMAN, ESQ

254 SOUTH MAIN STREET. STE. 406
NEW CITY. NY 10956

ARIE GENGER
17001 COLLINS AVENUE
SUNNY IS[™ 7 7777

PERSONAL AND CONFIDENTIAL San.
!
Case 1:19-cv-09365-AKH Document 1:32 .Filed 10/09/19 Page 9of11-

CERTIFICATE OF SERVICE

I hereby certify that J am not a party to this action, am over 18 years of age and
reside at 148 East 78th Street, New York, N.Y and that I am an attorney duly admitted to
the Courts of the State of New York.

On May 4, 2018, I served a copy of the annexed Notice of Motion to Dismiss with
accompanying affirmation of Leon Friedman in the following manner:

by mailing the same in a sealed envelope, with postage prepaid thereon, in a post-
office or official depository of the U.S. Postal Service within the State of New York,
addressed to the last known address of the addressee(s) as indicated below:

Judith Bachman
254 S. Main Street, Suite 406
New City, N.Y. 10956

Dated: May 4, 2018 ae Eusdasr

£46n Friedman

 
Case 1:19-cv-09365-AKH Document 1-32 Filed 10/09/19 Page 10 of 11

C] cettify thatthe annexed
Atomeys as been compared by me with the original and found to be a true and complete copy thereof.
say that: I am the attorney of record, or of counsel with the attorney(s) of record, for
. [have read the annexed
Attomey’s know the contents thereof and the same are true to my knowledge, except those matters therein which are stated to be alleged on information

and belief, and as to those matters I believe them to be true. My belief, as to those matters therein not stated upon
Affirmation knowledge, is based upon the following.

Check Appiicable Box

The reason I make this affirmation instead of is

1 affirm that the foregoing statements are true under penalties of perjury.

 

Dated:
(Print signer’s name below signature)
STATE OF NEW YORK, COUNTY OF SS:
being sworm says: I am

5 Oo in the action herein; I have read the annexed
2 incividuat Know the contents thereof and the same are true to my knowledge, except those matters therein which are stated to be alleged on
§ Yerlfcaton information and belief, and as to those matters I believe them to be true.
§ the of
3 O a corporation, one of the parties to the action; I have read the annexed
& Comorste know the contents thereof and the same are true to my knowledge, except those matters therein which are stated to be alleged on

information and belief, and as to those matters I believe them to be true.

My belief, as to those matters therein not stated upon knowledge, is based upon the following:

Sworn to before me on , 20

 

(Print signer’s name below signature)

 

STATE OF NEW YORK, COUNTY OF SS:
oe being sworn says: I am not a party to the action, am over 18 years of
age and reside at
On - ‘ ,20  , I served a true copy of the annexed
in the following manner:
fs by mailing the same in a sealed envelope, with postage prepaid thereon, in a post-office or official depository of the U.S. Postal Service,
sevce addressed to the address of the addressee(s) indicated below, which has been designated for service by the addressee(s) or, if no o such address
byMall has been designated, is the last-known address of the addressee(s):
O by delivering the same personally to the persons at the address indicated below:

Personal :
by transmitting the same to the attorney by facsimile transmission to the facsimile telephone number designated by the attorney for that

("J Purpose. In doing so, I received a signal from the equipment of the attorney served indicating that the transmission. was received,
service by and mailed a copy of same to that attorney, in a sealed envelope, with postage prepaid thereon, in a post office or official depository of the
racsmte U.S. Postal Service, addressed to the address of the addressee(s) as indicated below, which has been designated for service by the

addressee(s) or, if no such address has been designated, is the last-known address of the addressee(s):

Check Applicable Box

aa by by transmitting the same to the attorney by electronic means upon the party’s written consent. In doing so, I indicated in the subject matter

Becton heading that the matter being transmitted electronically i is related to a court proceeding:

Means
| by depositing the same with an overnight delivery service in a wrapper properly addressed, the address having been designated by the
ovemight addressee(s) for that purpose or, if none is designated, to the last-known address of addressee(s). Said delivery was made prior to the latest

ceed time designated by the overnight delivery service for overnight delivery. The address and delivery service are indicated below:

Sworn to before me on , 20

 

 

(Print signer’s name below signature)
austate iecal®

"7 183-GY - 07184-Wwh

Case 1:19-cv-09365-AKH Document 1-32 Filed 10/09/19 Page "LT 'Gtzdade wnasiesicom

Index No. 2008-0017/E Year 20

SURROGATE’S COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

In the Matter of the Petition of Dalia Genger, as Trustee of the Orly
Genger 1993 Trust, to Turnover Property to the Orly Genger 1992 Trust

Dalia Genger, Trustee of the Orly Genger 1993 Trust
Petitioner

-against-

Orly Genger, et al
Respondents

 

 

NOTICE OF MOTION TO DISMISS WITH
AFFIRMATION OF LEON FRIEDMAN

LEON FRIEDMAN

Respondent Arie Genger

685 THIRD AVENUE, 25TH FLOOR
NEW YORK, NEW YORK 10017
(646) 825-4398

Attorney for

 

 

Pursuant to 22 NYCRR 130-1.1-a, the undersigned, an attorney admitted to practice in the courts of New York State,
certifies that, upon information and belief and reasonable inquiry, (1) the contentions contained in the annexed
document are not frivolous and that (2) if the annexed document is an initiating pleading, (i) the matter was not
obtained through illegal conduct, or that if it was, the attorney or other persons responsible for the illegal conduct are
not participating in the matter or sharing in any fee earned therefrom and that (ii) if the matter involves potential
claims for personal injury or wrongful death, the matter was not obtained in violation of 22 NYCRR 1200.41-a.

 

 

 

 

 

DOE vee ceccccccsccsesssesstecstesstesstesseeene SigMature ooo. ees ceeecceeceeseseneeeceesseseensesseaeavanssees
Print Signer’s Name
Service of a copy of the within is hereby admitted.
Dated:
Attorney(s) for

 

 

PLEASE TAKE NOTICE

é [| that the within is a (certified) true copy of a
& Noticeor entered in the office of the clerk of the within-named Court on 20
g ENTRY
3
° [| that an Order of which the within is a true copy will be presented for settlement to the
notice oF Hon. , one of the judges of the within-named Court,
SETTLEMENT at
on 20 , at M.
Dated:
LEON FRIEDMAN
Attorney for

685 THIRD AVENUE, 25TH FLOOR
To: NEW YORK, NEW YORK 10017
(646) 825-4398

Attorney(s) for
